Butler, D. J.
When the exception filed by Mrs. Line was first heard, her counsel relied so confidently on the position that the bank stock (if accepted by her,) must be regarded as collateral security for her debt simply, leaving the original obligation or liability of her husband unaffected that the question of acceptance was scarcely referred to. This view seemed, virtually, to be acquiesced in by counsel on the other side. Eby v. Hoopes, 38 Leg. Int. 317, just published, was supposed to govern the case. On inquiry by the court whether the principle there involved was applicable to transfers, (by debtor to creditor,) of tangible property, such as horses, merchandise, bank stock, and the like, or only to transfers of bills, notes, bonds, and other similar promises and obligations to pay money, the case was again heard, and on this second hearing counsel for the exceptor contended, that there is no sufficient evidence of acceptance.
A careful examination of the case has satisfied me that this latter position is well taken. I have looked through the testimony in vain for any satisfactory evidence of such acceptance. Mr. Line testifies in substance that he did not inform her of the transfer until after the bank’s failure, and that she then declined to accept. The register says, “That she must have know nearlier of the transfer, and con*703sented to it, scarcely admits of doubt, considering the relations between the parties.” There is nothing whatever to support this inference, except the fact that the parties are husband and wife. This, standing alone, would he insufficient, even in the absence of the husband’s testimony, just cited. He may have told her of it earlier than he states, or he may not. In the absence of his testimony, it would be little more probable that he did than that he did not. He seems to have taken possession of her property, and dealt with it as he pleased, without regard to her wishes or interests. When danger threatened, and he resolved to make such reparation as a transfer of the stock would afford, he may have informed her of it; but in view of the circumstances, — his embarrassment and excitement at the time, and the very brief period between the transfer and the bank’s failure, —it is about as probable that ho did not. To infer that he did, and that she accepted, against his sworn statement to the contrary, as a basis for charging her with $13,000, would certainly be too dangerous to be justifiable, in a,ny view7 that can he taken of the case. We agree with the register that she wrould no doubt have accepted if informed before the bank’s failure, and that she certainly would have availed herself of the benefit of the transfer if the stock had proved valuable. This, however, does not tend to prove that she was informed, and is, therefore, unimportant to the inquiry. The register’s mind was doubtless influenced by the verdict of the jury, on this question, in the circuit court on another case. We have nothing to do, however, with that finding, and do not even know on what it was based. The record in that case is not evidence here.
This view of the facts renders a decision of the legal question unimportant. It may not, however, be improper to say, that if the case turned upon a solution of this question, Mrs. Line would be in great danger of having to account for the stock.